COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


RICHARD C. GARRETSON, JR.
                                                                  MEMORANDUM OPINION*
v.       Record No. 2132-04-4                                          PER CURIAM
                                                                    SEPTEMBER 13, 2005
ELIZABETH M. MILLER


                       FROM THE CIRCUIT COURT OF FAUQUIER COUNTY
                                Paul F. Sheridan, Judge Designate

                   (Douglas W. Harold, Jr., on brief), for appellant. Appellant
                   submitting on brief.

                   No brief for appellee.


         On appeal from a judgment finding him in contempt of court and ordering him to pay

child support arrearages, Richard C. Garretson, Jr. contends the trial court lacked jurisdiction to

grant to Elizabeth M. Miller relief that she did not request in her Motion for a Rule to Show

Cause. Finding that this issue was not preserved for appeal, we affirm the judgment of the trial

court.

         “The Court of Appeals will not consider an argument on appeal which was not presented

to the trial court.” Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).

See Rule 5A:18.

         Garretson’s endorsement of the August 18, 2004 final order raises no question as to the

trial court’s jurisdiction or as to the sufficiency of the show cause motion to support the holding

of the trial court. We have no transcript of the hearing on the Rule to Show Cause, and the

written statement of facts does not show that Garretson presented this argument to the trial court.

         *
             Pursuant to Code § 17.1-413, this opinion is not designated for publication.
(We note that Garretson failed to include the written statement of facts in the appendix as

required by Rule 5A:25(c)). Garretson’s motion for reconsideration does not per se suffice to

raise this issue. The record reflects no action by the trial court on the motion.

       Thus, Garretson has failed to show that the issue that he presents on appeal was presented

to the trial court. See Rule 5A:18. The record provides no reason to invoke the exception to the

operation of the rule. It reflects no actual miscarriage of justice. See Edwards v.

Commonwealth, 41 Va. App. 752, 761, 589 S.E.2d 444, 448 (2003) (en banc).

       The judgment of the trial court is affirmed.

                                                                              Affirmed.




                                                -2-